The opinion of the court was delivered by
Manning, C. J.
Justus Francke seeks the interdiction of his wife, née Pauline Landreaux, for habitual imbecility and insanity.
Their marriage was in 1855. In the following year the wife was delivered of a still-born child. In 1857, at the birth of a daughter, she had puerperal convulsions and epileptic fits (attaques d’éclampsie). She recovered, and five more children were born, all of whom survive, and are well formed, and present no trace of constitutional informity. In 1862 the symptoms of mental disturbance appeared, producing irregular and *303singular conduct, which increased during the following year to such an extent that her mother urged her husband to have her eared for. Medical aid was interposed in 1868, and she was sent to the asylum for the insane in 1869. She was released from that place by a writ of habeas corpus at the instance of her mother in 1870, and has remained under her care ever since. This action was instituted in January, 1876.
The first answer, filed in February, was merely formal, but in May it was supplemented by another, alleging that the wife had instituted against the husband a suit for divorce, prior to his petition for'her interdiction, and that the interdiction was sought only to prevent the divorce— that her mental trouble was caused by- the cruel treatment of her husband, whose criminal connection with a concubine under the marital roof was neither concealed from her nor her friends, and that through the care and kind attentions of those friends she had now sufficiently recovered a healthy tone of mind as to appreciate the peril and the disgrace of her position, and to take the proper legal measures to extricate herself from it.
Objection was made to the filing of this supplemental answer, but it was permitted, the court being of the opinion that the more regular •course would be for objection to be made to the testimony to bo offered under it, and accordingly objection was thus made, the testimony admitted, and a bill reserved. The reasons of the court do not appear in the bill, but we think the ruling is correct. In actions for the interdiction of a party for insanity, investigation of the motives of those who are provoking the interdiction are of the utmost consequence. The court will guard with peculiar care the alleged lunatic from interference, springing from a hostile motive, and will weigh with more precision the evidence of lunacy, if the person by whom it is tendered appears to be actuated by a sinister intent.
A commission of physicians was appointed to examine Mrs. Francke, three of whom made a joint report in June, 1876, and the fourth later. Another commission of four other physicians reported in July. These reports, and the testimony of many witnesses, are before us. Before summing up the evidence, it is necessary to speak of the insanity or imbecility or infirmities which the Code (Civil Code, articles 382 and 409, new numbers 389 and 422,) pronounces to bo cause for interdiction.
Psychologists have vainly attempted to define insanity. The vulgar notion is, that it consists in an entire deprivation of reason and consciousness, but observation has shown that the insane often possess both of those mental qualities. Locke defined a madman to be one who reasoned correctly from false premises, but that would embrace a very-large class who are commonly supposed to be sane. Lord Eldon has the credit of originating the phrase, “ of unsound mind,” and it is a legal, *304not a medical, phrase. It is said, that no definition can include all the varieties of the disorder, but the power which is most manifestly deficient in the insane is generally the controlling power of the will. Taylor’s Medical Jurisprudence, 2 vol. 476, et seq.
It is conceded in this ease that the proposed interdict is net insane, and that is the concurrent testimony of the examining physicians.
Imbecility is idiocy in a minor degree. An authority on this subject (Bay, quoted by Wharton & Stille, Medical Jurisp., 1 vol., section 314,) arranges the diseases included in the general term mental derangement under two divisions, founded on two very different conditions of the brain ; the first being a want of its ordinary development, the second a lesion of its structure subsequent to its development, in the former of which divisions he places idiocy and imbecility, differing only in degree. The same author informs us that “ in imbecility the development of the moral and intellectual powers is arrested at an early period of existence. It differs from idiocy in the circumstance that while in the latter there is an almost utter destitution of every thing like reason, the subjects of the former possess some intellectual capacity;” and, further on: “No cases subjected to legal inquiry are more calculated to puzzle the understandings of courts and jmies, to mock the wisdom of the learned and baffle the acuteness of the shrewd, than those connected with questions of imbecility. * * ' * The real capacity of the imbecile’s mind is to be estimated, not from any single trial, but by a careful appreciation of all its'pow'ers.” Ray’s Medical Jurisp., sec. 63, 121-122.
Esquirol, classifying those unsound of mind, says :
“Néanmoins, en étndiant les faits, on peut classer les idiots en deux series dans lesquelles ils se groupent tous. Dans la premiere sont les imbéciles; dans la secondo les idiots proprcment dits. Dans la premiare, l’organization est plus ou moins parfaitc, les facultes sensitives et iutolloetuelles sont pou développses; les imbéciles ont des sensations, des idéos, de la memoire, des affections, des passions, et memo des penchants, mais a un faiblo degré. Ils sentont, ils pensont, ils parlent, ct sont susceptible do quelque education.” Maladies Montales, 2 vol. p. 288.
And last, the author just quoted says : “The term idiot is applied to those who from original defect have never had mental power. Idiocy is marked by congenital deficiency of the mental faculties. There is not hero a loss or- perversion of what has once been acquired, but a state in which, from defective structure of the brain, the individual has never been able to acquire any degree of intellectual power. * * * ■ There is a state scarcely separable from idiocy in which the mind is capable of receiving some ideas, and of profiting to a certain extent by instruction. Owing, however, either to original defect, orto one proceeding from arrested development of the brain, the minds of such persons *305are not capable of being brought to a healthy standai'd of intellect. This state is called imbecility.” Taylor’s Med. Jurisp. 2 vol. 502. That is the state of Mrs. Francke, according to the counsel for her husband, and the physician who made a separate report confirms it: “ Madame Francke est dans l’imbáciliitá, dans cette imbócillité que la médecine légale regarde comme faisant partie integrante de Talienation mentale. II est, done, impossible d’admettre qu’elle est sainé d’esprit; elle est, au contraire, alienee pour le médecin legiste.” The joint report of the three physicians appointed with Dr. Faget is less pronounced than his, and avoids (as one of them insists) the declaration that she has reached the state of imbecility. Their conclusions are these:
“lo. Que Madame Francke est atteinte d’un affaiblissement des qualités intelleetuclles qui va jusqu’a l’imbécillité.
“ 2o. Qu’elle est incapable de se guider dans la vie e.t do diriger ses intéréts. •
“ 3o. Qu’il serait dangcreux de lui confier l’administration de sa fortune, ot de lui laisser l’oxercice de ses droits civils.
“4o. Qu’il y a lioux, par consequent, de prononcer son interdiction.”
We do not propose to accept the conclusions of others as to the decree which a tribunal should' pronounce upon a given state of facts, but to take the facts themselves, examine their relation to each other, and their bearing upon the grave matter we have to determine. Nor can we be guided or influenced solely by the opinions of medical men who have made the examination of the proposed interdict at a single interview or under the unfavorable circumstances of a consciousness on the part of the sufferer that she is undergoing a test of her sanity. We take the several reports of the physicians as worthy of the most careful examination and the most respectful attention, to be weighed along with other testimony, and all to be considered together in assisting us to our own conclusion. So careful is our law to surround proceedings of this nature with all safeguards, that it permits this court to hear new proofs, and to question the person whose interdiction is sought, in order to ascertain the state of her mind. Civil Code, art. 389, new number 396.
The four other physicians, in giving the resume of their deliberations, conclude—
“ lo. Madame Francke n’est pas atteinte d’alienation mentale.
“ 2o. Jusqu’en 1869, elle n’a presenté aucun signo d’idiotie ni d’imbóciilitó.
“3o. L’imbécillité qui est une infirmité congénitale, n’ayant pu se declarer brusquement a l’age de trento-quatre ans, il reste prouvé que Madame Francke n’est point imbecile.
“ lo. Relates to the source of disorders of the jDatient.
“ 5o. Ses facultés intellectuelles sont affablies, la mémoire incertaine. *306Madame Erancke ne pent pas veiller a ses intérets personnels (ni prendre, soin de sa personne,”) ajoute le Dr. Boyer.
The eight physicians are thus unanimous in pronouncing Mrs. Erancke not insane, and four of them declare that she is not imbecile. They all concur in saying that-she can not take care of her personal interests, or manage property — she is a pauvre d’esprit. It is worthy of remark that a leading idea in the minds of the medical experts who thus examined Mrs. Erancke was that a part of their function was to ascertain if she was capable of transacting business, of making- or understanding accounts, or of supervising or directing the management of property. Unquestionably, the proof is conclusive that she can do nolle of those things. Her weak intellect, shaken from its poise during the rude ministrations of Mrs. Lause in 1868, toppled over, and her disordered faculties ran riot with the wildest vagaries. This folie reached such a point in 1869 that a certificate cValiénation mentóle chronique was given by Dr. Delóry, and her confinement in the asylum was effected, and Sister Angele, a ministrant there, testifies there was no improvement in her condition during the year of her detention.
Of her condition since, the most important witnesses are her mother, with whom she is living, and Dr. Landry, her medical attendant for seven years. And it is impossible, and we may add improper, not to attach greater importance to the information given by those who daily surrouiu l a person, and whose watchful supervision is constant, than that given by those who approach one at rare intervals and under exceptional circumstances, whose mission, by its very object, predisposes the nervous and craintive patient to increased tension of the feeble mental power loft to her.
The change in Mrs. Erancko’s condition a month after her release from the asylum was, in the opinion of her husband, miraculous. The family physician says that her daily necessities do not require constant super-, vision, and that he has not seen any tiling in her that produced that impression since her release. He is convinced that she could go out and make small purchases at the stores, and recollects her giving an account to her mother of what she had been buying; thinks she could go out upon the streets; the suit for interdiction has produced upon her an extreme fear of having to return to her husband’s house, and of having to leave her mother, to whom she clings with childlike tenderness and earnestness. The mother finds her submissive and quiet, receives from her assistance in the minor, household cares, and permits her to occupy a separate room, the arrangements of which she personally makes. Jules Lambert, the step-father of Mrs. Erancke, and Mrs. Block have lived in the same house with her several years immediately preceding the hearing of the. cause below. They speak of her conduct and appearance-as *307not in any manner calculated to attract special notice, and say that her daily behavior is characterized by propriety and decorum. The weakness of her mind is conceded by all.
In noting- the declarations of the various persons touching the mental condition of Mrs. Erancke, we shall not omit that of our learned brother who tried the cause, whose observations upon the questions involved, whether of fact or of law, have attracted our respectful attention. Ho found her intellectual faculties very weak, and her memory uncertain. She confessed her inability to manage her own affairs, but the judge would not attempt upon such a cursory examination to define her mental condition, and relied more upon the physicians than upon himself. His judgment upon the law ánd the evidence was for her interdiction.
We have now to consider the matter set up in the supplemental answer, as tending to show the motives of the husband in praying the interdiction of his wife. Her suit for divorce was filed on the twenty-second of January, ten days prior to his suit for her interdiction. The charge made therein of adulterous intercourse between the husband and Ellen Doyle, carried on under the marital roof, is supported by proof. The first fruit of this concubinage was born in the room adjoining the wife’s, and the birth of that child has been succeeded by others of the same parentage. Madame Lambert says there is no concealment of the paternity of the children, and one of the counsel for the husband in his oral argument impliedly admits, without palliating, the fault of his client.
The wife expressly alleges, that the object of the husband'in confining her in an asylum, was to rid himself and his paramour of her presence. We do not admit this theory. On the contrary, the folie had then attained such proportions as to render some restraint necessary. It is also charged that the present suit for interdiction is designed for the sole purpose of preventing the consummation of the divorce. The sequence of the events makes that probable, and it is admitted by defendant to bo the fact. And it may be observed that the court has no option in selecting a curator for an interdicted wife. C. C., art. 399, now 412.
Much, and not unnecessary pains, have been taken to acquaint the court with the early life of Mrs. Erancke. Her studies during school life, her participation in exercises which preclude the supposition of congenital infirmity, her appearance in society, and her marriage, without suspicion by her family or her husband, of any mental lesion, have been reviewed with care to show that her affliction can not be classified as the imbecility defined by the alienists from whose works we have quoted. It can not therefore be assigned a higher grade in the category of mental diseases than weakness of mind — faiblesse d’esprit.
In determining whether this is sufficiently developed to warrant us in pronouncing her interdiction, we must consider the purposes the law has *308in view in such proceedings. ' The objects to be accomplished are the preservation of the proposed interdict’s rights of property, the safety of her person, or the protection of society.
Mrs.- Francke has no property. She brought nothing into marriage, and has received, nothing since. We can scarcely be asked to interdict her on the supposition that at some future time she will receive property. The well or ill-being of her person has been tested under the different modes of treatment, and we have already noted the result in each, and society does not need from our hands to be assured of protection from this unfortunate and harmless woman. Her story and her condition have provoked our interest, and demanded the most careful scrutiny of this record. It is one of those domestic tragedies whose mournful pathos touches the heart, inflames its sympathies, and well-nigh misleads the judgment. Our opinion is that Mrs. Pauline Francke is not liable, in her present condition, to interdiction under our law.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court is avoided and reversed, and that the petition of the husband, Justus Francke, be dismissed at his costs in both courts.